DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 07/28/22.  Regarding the amendment, claims 1-10 are present for examination.
The amended specification and amended drawing are accepted and recorded in file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, The term “referable” in claim 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Also, the term “a special” in the limitation “a special separating film” is not clear because it is not known what is special about? The material? The dimensions?
Regarding claim 3, “a slot” in line 2 is indefinite because it is unclear if the limitation “a slot” refers back to the previous limitation in the parent claim 1 or is additional limitation to the claim 3.  It appears the proper antecedent basis “the slot” should be used to refer back to the previously recited limitation.
Claim 4, "optionally" in line 2 is indefinite because it makes unclear if the limitations following "optionally" is required. 
Regarding claim 5, “a slot” in line 2 is indefinite because it is unclear if the limitation “a slot” refers back to the previous limitation in the parent claim 1 or is additional limitation to the claim 5.  It appears the proper antecedent basis “the slot” should be used to refer back to the previously recited limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 3 “a number of adjoining conductors in a slot is configured in at least two stacked layers, and wherein a use and/or a characteristic of each partition are/is determined by the greatest maximum potential difference of two adjoining conductors.” are already recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2008/0143209 A1).
Regarding claim 1, Tan teaches 	a stator for an electric machine having:
a plurality of slots (20) for receiving conductors (30, 32) used for generating a magnetic field; 
at least two mutually parallel, adjoining conductors (40) provided in the slots, wherein each two of the at least two conductors are electrically insulated from one another by an insulation means (42-44, fig 2, para [0019]); 
wherein the insulations means (42-44) is formed at least partially by a partition (42) inserted between the respective two adjoining conductors (40, fig 3), and 
wherein a use and/or a characteristic of each partition (42) are/is a function of a maximum voltage potential difference between the two adjoining conductors (40) in the slots (para [0019] teaches that the characteristic of partition 42 is a non-linear dielectric composite insulation wherein it varies as a function of voltage, therefore it inherently is  a function of a maximum voltage potential difference between two adjoining conductors 40 in the slots).

    PNG
    media_image1.png
    451
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    534
    media_image2.png
    Greyscale


Regarding claim 2, Tan teaches each partition (42) is preferably made of a special separating film (non-linear dielectric, para [0019]) and is always inserted when the maximum voltage potential difference between the adjoining conductors (40) exceeds a specific value.
Regarding claim 3, Tan teaches a number of adjoining conductors (40) in a slot is configured in at least two stacked layers (fig 3); and wherein a use and/or a characteristic of each partitions are/is determined by the greatest maximum potential difference of two adjoining conductors (para [0019]).
Regarding claim 4, Tan teaches the separating film (42) optionally inserted between the stacked layers extends over the at least two stacked layers (para [0019]).
Regarding claim 5, Tan teaches two radially adjoining layers in a slot are constituted of at least two radially adjoining, individual conductors (40, fig 3).
Regarding claim 8, Tan teaches determining a voltage potential differences between adjoining conductors (40), determining an existing theoretical partial discharge voltage that is dependent on one or more of the following: aging, an environment, conductor insulation, a form of the conductor or a voltage characteristic (para [0017]); using the partition if a calculated potential difference is above a theoretical partial discharge voltage; and not using the partition is used if the calculated potential difference is below the theoretical partial discharge voltage [para [0019]-[0024]).
Regarding claim 9, Tan teaches if the calculated potential differences exceed the theoretical partial discharge voltage, the selection of a suitable partition depends on a magnitude of the difference between the calculated potential differences and the theoretical partial discharge voltage (para [0024]).
Regarding claim 10, Tan teaches once a partial-discharge inception voltage is established, determining a requisite, nominal layer thickness of the insulating material between the adjoining conductors; including a thickness of the insulating layers of the adjoining conductors being in the determination of the nominal layer thickness, computing a necessary, local, insulating layer thickness from a ratio of the potential difference of two adjoining conductors and the partial-discharge inception voltage; and deducting a thickness of the insulating material of the two adjoining conductors from the computed insulating layer thickness to determine the thickness of the insulating material to be additionally inserted (para [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Kawamura (US 6,703,747 B2).
Regarding claim 6, Tan teaches the claimed invention as set forth in claim 1, except for the added limitation of the stator is provided with concentrated windings.
Kawamura teaches a generator having a stator with concentrated winding (col 12 line 33-38) to make possible in manufacture the stator with ease (col 2 ln 65-67).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan’s stator provided with concentrated windings as taught by Kawamura.  Doing so would make possible in manufacture the stator with ease (col 2 ln 65-67).
Regarding claim 7, Tan teaches the claimed invention as set forth in claim 1, except for the added limitation of the stator is provided with distributed windings.
Kawamura teaches a generator having a stator with distributed winding (col 12 line 33-38) to make possible in manufacture the stator with ease (col 2 ln 65-67).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan’s stator provided with distributed windings as taught by Kawamura.  Doing so would make possible in manufacture the stator with ease (col 2 ln 65-67).
Response to Arguments
Applicant's arguments filed 07/28/22 have been fully considered but they are not persuasive.
In response the applicant argument that “Tan does not say anything about the thickness of the partition 42 as function of the voltage. Moreover, is the partition 42 between all of the conductors. Applicant contends that Tan does not disclose or suggest adjusting the thickness of the insulation (or adding additional insulation) between two adjoining individual conductors in the slot as a function of the voltage difference between those two conductors, or more precisely adding additional insulation between two conductors in the slot only if the voltage difference exceeds a specific maximum voltage.”  Examiner disagrees with that because it is noted that the features upon which applicant relies (i.e., adjusting the thickness of the insulation (or adding additional insulation) between two adjoining individual conductors in the slot as a function of the voltage difference between those two conductors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schuler (US 6075303) teaches a high-voltage insulated stator winding having at least one stator winding bar (10) for an electrical machine, which stator winding bar (10) is surrounded by winding insulation (13) which comprises a plurality of insulating layers (22) arranged one above the other, in which case each insulating layer (22) is composed of an insulating material arranged on a base (16), in particular in the form of Mica paper (14), improved dielectric utilization (withstand voltage) and improved thermal utilization (heat dissipation) are achieved to an equivalent extent in that a heat-resistant plastic film is used as the base (16), which plastic film is modified by introducing a filler which can resist corona discharges.
Kimura et al. (US 20040183391 A1) teaches an insulating paper piece for electric motors, capable of improving both electrical insulation between a coil and a stator core and electrical insulation between ends of coils of different phases without adversely affecting ease of coil insertion or the space taken up for the coil. A single insulating paper piece for electric motors contains at least two slot cell portions arranged in two slots of the stator core in which portions of one single pole coil are to be inserted, with two phase insulation portions arranged to connect respective ends of the two slot cell portions to form loops and disposed to face directly against coil ends of the single pole coil. The phase insulation portions comprise overlapping widthwise portions extended from both ends so that when a plurality of the insulating paper pieces for electric motors are mounted on the stator core, the respective overlapping portions of the adjacent insulating paper pieces overlap one another.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834         

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834